The opinion of the Court was delivered, by
Lowrie, J.
— This is an action by the assignee of a ground-rent against the assignee of the ground, and, the amount claimed and recovered being less than $100, the question is raised, whether a justice of the peace has jurisdiction. If he has not, the plaintiff 'was right in bringing the suit in the Common Pleas, and may recover costs. If otherwise, he may not. We say he may not, because the $100 Act of 1810, s. 26, says so, and the Act of 1814, s. 6, is really a mere supplement to that Act, referring directly to its title, when it declares that áll rents under a hundred dollars shall be “recovered as debts of'similar amount are recoverable.” The two Acts are therefore on the same general subject, and are to be regarded as if the first were incorporated with the second.
Now it has been decided that the Act of 1814 includes ground-rents as well as rents for a term of years, even where the ground has been assigned and the claim is against the assignee: 3 Pa. B. 461. And this decision really includes the present case; for it requires no more investigation into land titles and no more judicial skill, to decide upon the legal or equitable ownership of the land, sometimes disputed because the rent exceeds the true value, 14 State Rep. 108, than it does to decide upon the title to the rent.
In this case both are assignees, and it is certain that the titles of both may come in question. What titles ? That of one to the rent, and that of the other to the land. It is true therefore that the title of real estate may come in question; but not more so than in any action of rent, when the lease or any of its legal or equitable assignments are disputed. One may not get possession as a tenant, and then, to get clear of a tenant’s duties, set up that the *454landlord had no tenancy to grant. But he may deny that he is tenant or that the plaintiff is landlord, if ho is willing to venture upon that. He may deny that the assignee of the rent has any valid title as assignee; and this is not disputing the title under which he holds. It is not at all different from a rent for years, where the land has been sold subject to the rent. Disputing the title of the landlord means the setting up of an incompatible and paramount title to defeat it. But requiring proof that the relation has been changed by proper assignments, is requiring proof of the necessary allegations of the declaration. Such dispute doe3 not oust the justice's jurisdiction, and he must ibquire into it. In this the inquiry is substantially the same as when suit is brought by the assignee of a bond or the endorsee of a note. And when appeals are allowed on such easy terms, we see no use in being jealous of the jurisdiction of justices. It is a most valuable jurisdiction for both plaintiffs and defendants, and not one out of a hundred of such cases is likely to be appealed from.
The Act of 25th April, 1850, sec. 8, Pl. 575, was designed to give the action of covenant for rent reserved by a deed-poll, and seems to have been suggested by the ease of Maulé v. Weaver, 7 State Rep. 329. Where both parties seal a ground-rent deed, a covenant running with the land is created; and now, if not before the Act, it is the same in the case of a deed-poll.
Judgment reversed so far as it allows costs to the plaintiff below, and affirmed as to the residue.
The dissenting opinion of Knox, J., was filed, in which Black, O. J., concurred.